11th Court of Appeals
                               Eastland, Texas

                                  JUDGMENT


In re Petrolia Consolidated Resources, LLC,              * Original
Proceeding

No. 11-13-00307-CV                                 * November 15, 2013

      * (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)


      This court has considered relator's petition for writ of mandamus  and
concludes that the petition should be denied.  Therefore, the  petition  for
writ of mandamus is denied.